On application for rehearing by Monroe, J.
The opinion of the court was delivered by
Breaux, J.
The defendant, relatrix here, denies that she is indebted to plaintiff in the sum of three hundred and thirty-five and 17-100 dollars, and petitions this court to decree that the judgment of the Court of Appeals and the judgment and decree of the Civil District Court, rendered against her, in favor of the plaintiff, are erroneous and not valid in law.
The gravamen of relator’s complaint is that plaintiff has not complied with its contract, to pave with Rosetta .Concrete Gravel a certain street, or part of a street, mentioned in her petition.
Plaintiff declared on this contract. The defendant answered, setting up her grounds of defense.
In order to sustain its claim before the District Court, the plaintiff, it seems, introduced in evidence copies of ordinances under which the contract was made, and a certificate of the engineer and Commissioner of Public Works. This evidence was admitted by the court in February, 1898.
The defendant, for the purpose of proving her defense, offered to prove certain facts to which it appears objection was madebyplaintiff’s counsel, upon the ground that the answer of the defendant, relatrlx here, did not set forth any fact, which would justify the court in maintaining the defense.
This objection was taken under advisement by the judge of the District Court, and he decided, on the 12th day of April, 1898, (as shown by a note of the short-hand reporter, not dated, and not filed), ■ that the evidence offered by this defendant was not admissible, and sustained plaintiff’s objection.
The minute entries of the court show that the case came to trial, *1537and after bearing counsel, the matter was submitted as to the questions of law.
On the 13th day of Hay, 1898, the case was heard on the testimony which had been admitted, and was finally decided in the District Court on the 31st day of that month.
The record shows that no evidence was offered after the 12th of April. We infer that the court, after that time, only passed on questions which were considered by it questions of fact, from which, under the Constitution of 1879 — the amount involved being less than five hundred dollars — there was no appeal.
The court avers in answer to the rule nisi, that on the 12th of April, 1898, when the -judge sustained -the objection of the plaintiff to the defendant’s proving the averments of her answer, no bill of separate exception was reserved and that none was taken, and that no bill of exception appears of record in the case.
Belatrix, on the other hand, insists, that on the day just stated, when tlie court excluded her testimony, her counsel excepted to the ruling of the court, and that the exception was noted in lieu of a formal bill of exception.
We only have an added note by the short-hand reporter to a document headed “note of evidence taken in open court on the 13th day of February, 1896.”
The note added reads:
“The court having on the 12th day of April, 1898, maintained the objection of counsel for plaintiff and excluded the evidence proposed to be introduced by defendant’s counsel, defendant excepts to the said ruling of the court and has this note taken in lieu of a formal bill of exception.”
This is signed by the shorthand reporter.
The contention on the part of plaintiff, here, is that that was not a compliance with the law; that no question 'of law was thereby brought up on appeal.
The Court of Appeals found that the suit was on a paving contract for an amount less than five hundred dollars; that it was tried before the adoption of the present Constitution, and could not' he reviewed by it, except on the issues of law.
1st. The statement is correct; that no bill of exception was reserved, and no attempt was made to bring up any point of law before *1538the court, under the rules which prevailed prior to the Constitution of 1898.
The statute regarding bill of exception, requires, “when one reserves . a question in relation to evidence, that the reporter or clerk shall take it down as presented, in the presence of-the opposing counsel, and that the. judge shall cause 'his ruling, to be likewise taken down .at ;the time, and in that case it ryill be as if a bill had been duly taken:” Statue 102 of 1877.
. , The Court .of Appeals held: “The record does not contain a statement of facts or any bill of exception, but presents the following which is an assignment of errors.”
That court after setting forth each point and numbering it in its order, states: “The most casual inspection of headings (1 to 9, inclusive), will show that no complaints refer to the exclusion of evidence — a matter to be presented by bills of exception- onIy¡”
It does not appear that the note Written at the bottom of the bill was a, part of the bill of exceptions; it was written some time after .the instrument named “a note of evidence,” had been written.
In reviewing the question pressed upon our attention, we concluded that we should not disturb the action of the Court .of Appeals, as it does not appear that the statute authorizing a note to be made of a question “in lieu of a bill of exception,” had been complied with.
The Court of Appeals decided that the record does not contain a statement of facts, or any bill of exceptions, but presents the following, which is styled an assignment of errors, which it overruled.
That “under repeated rulings in cases of this nature,” it assumed “that the judgment was rendered on sufficient evidence, properly re- “ eeived.”
This was a question that court had full authority to decide. We have not found that; as relates to the facts or the law, there was error •which would warrant us in setting aside the proceedings.
The statute 102, A. D. 1877, was not followed, and, in addition, the court held that the rule which was in force under the Constitution of 1879, was not observed. Ón -these grounds we must decline to annul the judgment. The Court of Appeals had authority to determino that the issues raised in argument had not been presented in.the pleadings and had not been properly brought up by a bill of exception.
2nd. Although we might have rested our decision upon the ground before stated, we took up for review the action of the District Court, *1539■ of which defendant complains, and we stopped our examination of the merits, persuaded that there would not be grounds enough to Justify ■ our action, if we were'to set aside the proceedings and'order another -trial.'
While it may be that a mandamus could lie to complete the'record, (if it be incomplete),pwe do not think that the writ of review, under Article 101 of the Constitution of 1898, was intended to act'so as to ■compel a court to consider a document as .presenting a question of law .for its determination, when, the court holds that the document cannot "be considered by it, because its rules, or' the statute relating to evidence, have not been observed.
We must decline to make the writ peremptory, for we do not think that anything occurred in the proceedings of courts' below differing from the regular course of law; and, further, if there was error,' .another'writ than the One applied for here lies to correct the error.
This brings us to the question of prescription, the next question involved.
3rd. Relator avers that the contract is dated July, 1894, and that it •was completed ninety days thereafter.
The suit was commenced May 8th, 1896.
Ry statute 91 of A. D. 1858, “all action for the enforcement of •any contract entered into with the corporation of the city of New Orleans for work or labor, is prescribed by twelve months,” the prescription here pleaded.
Construing this statute the Court of Appeals decided that the prescription was one which the city alone could pleád. This view appears to -us sustained by the words of the law. Moreover the title'of the statute would be entirely defective and misleading if that interpretation be incorrect, for it refers exclusively to the city of New Orleans. There is no expression in the' statute which can give rise to the inference that the legislature intended the statutes' to be more far reaching than the title, which limits its extent to the city of New Orleans. ., •
For, the reasons assigned, the rule nisi which issued in this case is, recalled and cancelled; and. the.application of relator for a writ of certiorari or review is rejected at relator’s costs.